Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 03/31 Date of reporting period: 12/31/2008 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund December 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments87.8% Rate (%) Date Amount ($) Value ($) Alabama2.4% Jefferson County, Limited Obligation School Warrants 5.00 1/1/09 2,000,000 2,000,000 Mobile Industrial Development Board, PCR (Alabama Power Company Barry Plant Project) 4.75 3/19/12 2,000,000 1,982,060 Arizona2.3% Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty) 5.50 7/15/14 3,770,000 3,921,629 California1.5% California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.00 2/1/11 1,500,000 1,485,585 California Municipal Finance Authority, SWDR (Waste Management, Inc. Project) 4.10 9/1/09 1,000,000 976,420 Colorado3.5% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 728,544 Denver City and County, Airport System Revenue 5.00 11/15/11 3,000,000 2,964,990 E-470 Public Highway Authority, Senior Revenue (Insured; MBIA, Inc.) 4.00 9/1/10 1,000,000 989,540 Northwest Parkway Public Highway Authority, Revenue 7.13 6/15/11 1,120,000 a 1,188,062 District of Columbia1.0% District of Columbia, Enterprise Zone Revenue (819 7th Street, LLC Issue) (LOC; Branch Banking and Trust Company) 3.60 10/1/09 1,695,000 1,723,086 Florida5.0% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/11 2,000,000 1,999,820 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/10 2,000,000 2,041,040 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 1,280,000 1,319,334 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; MBIA, Inc.) 5.25 10/1/14 1,000,000 972,150 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; MBIA, Inc.) 5.00 5/1/11 2,000,000 2,085,920 Georgia1.1% Development Authority of the City of Milledgeville and Baldwin County, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) 5.00 9/1/09 1,045,000 1,074,971 Private Colleges and Universities Authority, Student Housing Revenue (Mercer Housing Corporation Project) 6.00 6/1/11 790,000 776,159 Idaho.9% University of Idaho Regents, General Revenue (Insured; FSA) 4.38 4/1/11 1,600,000 1,588,576 Illinois2.0% Illinois Housing Development Authority, Housing Revenue 3.85 7/1/09 870,000 876,403 Upper Illinois River Valley Development Authority, MFHR (Morris Supportive Living Project) (LOC; Wells Fargo Bank) 3.90 1/1/10 2,500,000 2,500,375 Indiana3.3% Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 7/1/11 1,000,000 1,032,940 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; FSA) 5.63 1/1/14 2,230,000 2,264,231 Seymour, EDR (Union Camp Corporation Project) 6.25 7/1/12 2,420,000 2,279,253 Iowa.6% Coralville, Annual Appropriation GO Urban Renewal Bond Anticipation Project Notes 4.25 6/1/09 1,000,000 1,011,710 Louisiana1.4% Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 4.00 3/1/10 1,095,000 1,116,955 Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 4.50 3/1/11 1,145,000 1,182,213 Maine1.3% Maine Educational Loan Marketing Corporation, Subordinate Student Loan Revenue 6.50 11/1/09 2,195,000 2,247,197 Maryland1.8% Northeast Maryland Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/12 3,000,000 2,992,680 Michigan2.6% Michigan Hospital Finance Authority, HR (Oakwood Obligated Group) 5.00 11/1/10 1,500,000 1,500,030 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; MBIA, Inc.) 5.00 12/1/12 3,000,000 2,931,480 New Jersey.6% Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.25 6/1/11 1,000,000 961,210 New Mexico4.8% Albuquerque, Subordinate Lien Airport Revenue 5.00 7/1/12 3,000,000 3,064,140 Farmington, PCR (Southern California Edison Company Four Corners Project) (Insured; FGIC) 3.55 4/1/10 1,800,000 1,789,614 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,146,100 New York14.0% Hempstead Town Industrial Development Agency, RRR (American Ref-Fuel Company of Hempstead Project) 5.00 6/1/10 1,000,000 955,960 New York City Housing Development Corporation, MFHR 4.25 5/1/10 1,545,000 1,554,687 New York City Housing Development Corporation, MFHR 3.95 11/1/10 4,500,000 4,500,270 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/10 3,000,000 2,988,030 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.50 5/15/10 1,800,000 1,893,312 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) (Insured; FGIC) 5.25 5/15/12 2,000,000 2,029,960 New York State Housing Finance Agency, Affordable Housing Revenue 4.05 11/1/10 2,000,000 1,999,200 New York State Housing Finance Agency, Affordable Housing Revenue 4.25 5/1/11 2,720,000 2,744,942 New York State Housing Finance Agency, MFHR (Crotona Estates Apartments) 3.95 8/15/10 1,085,000 1,085,195 New York State Housing Finance Agency, MFHR (Highland Avenue Senior Apartments) (Insured; SONYMA) 4.40 2/15/11 2,000,000 2,000,280 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 9/1/10 2,000,000 2,018,440 North Carolina1.9% North Carolina Infrastructure Finance Corporation, COP (State of North Carolina Capital Improvements) 5.00 2/1/11 2,530,000 2,675,500 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) 3.80 11/1/09 500,000 490,645 Ohio4.9% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 4,000,000 3,907,000 Cuyahoga County, Housing Revenue (Riverside Park Homes Project) 3.90 11/1/09 2,300,000 2,316,583 Hamilton County, Local District Cooling Facilities Revenue (Trigen-Cinergy Solutions of Cincinnati LLC Project) 4.60 6/1/09 2,000,000 2,011,880 Pennsylvania8.6% Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 1,860,700 Harrisburg Authority, Resource Recovery Facility Revenue 0.00 12/15/10 3,000,000 b 2,693,730 Indiana County Industrial Development Authority, PCR (Pennsylvania Electric Company Project) (Insured; MBIA, Inc.) 5.35 11/1/10 5,350,000 5,599,578 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 5.00 8/15/13 3,000,000 3,093,390 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Presbyterian Medical Center of Philadelphia) 6.50 12/1/11 1,060,000 1,148,881 Rhode Island1.2% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) 5.00 5/15/11 2,000,000 2,011,920 South Carolina1.5% Orangeburg Joint Governmental Action Authority, Capital Projects Sales and Use Tax Revenue (Orangeburg County, South Carolina Project) (Insured; MBIA, Inc.) 5.00 4/1/12 2,000,000 2,011,460 Spartanburg, Water System Revenue (Insured; FSA) 4.00 6/1/11 500,000 520,740 Tennessee.6% Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) 5.00 6/1/12 1,000,000 980,370 Texas3.0% Bexar County Health Facilities Development Corporation, Revenue (Army Retirement Residence Foundation Project) 5.00 7/1/11 465,000 443,750 Lower Colorado River Authority, Revenue 5.00 5/15/12 1,000,000 1,060,650 Matagorda County Navigation District Number One, PCR (AEP Texas Central Company Project) 5.13 6/1/11 2,000,000 1,986,800 Titus County Fresh Water Supply District Number One, PCR (Southwestern Electric Power Company Project) 4.50 7/1/11 1,500,000 1,467,285 Utah2.9% Intermountain Power Agency, Power Supply Revenue (Insured; Morgan Stanley Bank) 3.00 3/16/09 3,000,000 2,999,190 Utah County, EIR (USX Corporation Project) 5.05 11/1/11 2,000,000 1,880,440 Virginia7.2% Arlington County Industrial Development Authority, RRR (Alexandria/Arlington Waste-to-Energy Facility) (Ogden Martin System of Alexandria/Arlington, Inc. Project) (Insured; FSA) 5.38 1/1/12 2,280,000 2,269,421 Chesterfield County Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 5.50 10/1/09 3,250,000 3,254,810 Louisa Industrial Development Authority, Solid Waste and Sewage Disposal Revenue (Virginia Electric and Power Company Project) 4.25 4/1/10 3,000,000 3,013,860 Riverside Regional Jail Authority, Jail Facility Senior RAN 4.25 7/1/10 2,500,000 2,531,350 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds 4.00 6/1/09 960,000 a 970,531 Washington3.0% Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 5.25 12/1/11 3,000,000 3,002,460 Ocean Shores Local Improvement District Number 2007-01, BAN 5.00 8/1/11 2,000,000 1,976,640 Wisconsin.6% Wisconsin Health and Educational Facilities Authority, Revenue (Froedtert and Community Health, Inc. Obligated Group) 5.00 4/1/10 1,000,000 1,020,290 U.S. Related2.3% Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/12 1,000,000 964,880 Puerto Rico Housing Finance Authority, Housing Revenue (Vivienda Modernization 1, LLC Projects) 4.75 10/1/11 2,885,000 2,891,866 Total Long-Term Municipal Investments (cost $147,881,273) Short-Term Municipal Coupon Maturity Principal Investments10.2% Rate (%) Date Amount ($) Value ($) Florida1.8% Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 1.60 1/1/09 3,000,000 c 3,000,000 Massachusetts1.2% Massachusetts Health and Educational Facilities Authority, Revenue, CP (Harvard University) 3.35 6/11/09 2,000,000 2,022,380 New York1.8% Monroe County, GO Notes, RAN 6.50 4/15/09 3,000,000 3,022,290 North Carolina.6% North Carolina Medical Care Commission, HR (Pooled Financing Project) (LOC; Wachovia Bank) 2.05 1/1/09 1,000,000 c 1,000,000 Ohio2.1% Cuyahoga County, HR (W.O. Walker Center, Inc. Project) (Insured; AMBAC and Liquidity Facility; Key Bank) 10.00 1/7/09 3,600,000 c 3,600,000 Virginia1.8% Roanoke Industrial Development Authority, HR (Carilion Health System Obligated Group) (Insured; FSA and Liquidity Facility; SunTrust Bank) 1.30 1/1/09 3,000,000 c 3,000,000 Washington.9% Washington Housing Finance Commission, Nonprofit Revenue, Refunding (Panorama City Project) (LOC; Key Bank) 2.00 1/1/09 1,480,000 c 1,480,000 Total Short-Term Municipal Investments (cost $17,080,000) Total Investments (cost $164,961,273) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at December 31, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2008, the aggregate cost of investment securities for income tax purposes was $164,961,273. Net unrealized depreciation on investments was $295,310 of which $1,229,910 related to appreciated investment securities and $1,525,220 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 164,665,993 0 Level 3 - Significant Unobservable Inputs 0 0 Total 164,665,993 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: / s/ J. David Officer J. David Officer President Date: February 23, 2009 By: / s/ James Windels James Windels Treasurer Date: February 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
